DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/22 was filed after the mailing date of the Notice of Allowance on 3/14/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The reference: Du, Bao-Li “Synthesis and Thermoelectric Properties of non-stoichiometric AgSbTe compounds” submitted on 4/27/22 in an IDS does not read or obviously read on the allowed claimed for the following reasons:
Du describes a nonstoichometric compound: AgSbTe2+x (title).  The English abstract describes some ion vacancy with the Ag metal (abstract).  However, nothing in the English abstract describes the claimed compound: V1-x Mx Sn4 Bi2 Se7-y Tey (Claim 1), where M is an alkali metal and all the variables are present because none of the variables result in a zero value of each compound.
The Office Action from the Chinese Patent Office submitted on 4/27/22 with the IDS is mostly in Chinese.  However, the action refers to a few documents.  These documents were all cited as “A”-type references however and therefore not sufficient to reject the claims.
Next, the IDS of 4/27/22 submits the Chinese reference: Pei Yangzhong (CN 106830940), but this document misses including Sn and especially does not describe Sn as being in the compound in an amount of Sn4.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
May 10, 2022